Citation Nr: 0105554	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-24 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
scars, residuals of shell fragment wounds (SFW), bilateral 
hands.

2.  Entitlement to an increased evaluation for residuals of 
frozen feet, bilateral, currently rated as 10 percent 
disabling, each foot.

3.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

4.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had active service from November 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (hereinafter RO).

The Board finds that the issues of increased ratings for 
scars, SFWS, hands;  residuals of frozen feet; and PTSD, are 
inextricably intertwined with the veteran's TDIU claim.  As 
such they are referred back to the RO for development with 
the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Review of the record reveals that service connection is also 
in effect for SFWS, MG XIV, right, rated 40 percent 
disabling; and, ankylosis, right knee, rated 30 percent 
disabling.  These ratings are protected ratings, and not 
subject to reduction.  

The Board notes that there are no medical records of file 
from December 1961 until 1998.  In order to assess whether 
these disabilities now have any significant effect on his 
employability, the Board believes that further examination of 
these disabilities is advisable.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a TDIU claim, the duty 
to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service- 
connected disabilities have on his ability to work. 38 
U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1999). 
In this case, VA is required to obtain an examination that 
assesses the effect of all of the service connected 
disabilities including; residuals of SFWS, MG XIV, right 
thigh, and hands; ankylosis, right knee; PTSD; and, frozen 
foot syndrome, bilateral, on the veteran's ability to 
maintain gainful employment.

In March 1999, the veteran filed claims for service 
connection for bilateral frozen feet; PTSD; an increased 
evaluation for scars, SFWS, hands; and TDIU. 

Subsequently, by rating action in September 1999, service 
connection was granted for; PTSD, with a 30 percent 
evaluation assigned; and, bilateral frozen feet, with a 
separate 10 percent rating assigned for each foot.  A 
compensable rating was denied for scars, SFW, hands.  
Finally, TDIU was denied.

The Board finds the May 1999 VA examinations used in the 
aforementioned rating actions to have been inadequate.  
Initially, the Board notes that the RO failed to evaluate all 
of the veteran's service connected disorders.  No examination 
was performed to determine the present level of disability of 
the veteran's SFW, MG XIV, or his ankylosis of the right 
knee.  The VA physical examiner noted the history of the 
veteran's injuries, but none of the veteran's medical records 
were available to him during the examination.  in addition, 
no TDIU examination was performed, an the examiners failed to 
include any opinion on what effect the veteran's service-
connected disabilities had on his ability to work.  

Accordingly, in order to ensure that VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
claim and to ensure full compliance with due process 
requirements, the RO should undertake all additional 
development required, including examination of all the 
appellant's service- connected disabilities, to properly 
adjudicate his increased ratings claims, and his claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities. The case is REMANDED for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his SFWS, MG 
XIV, and hands; frozen feet; right knee: 
and PTSD disabilities not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159. 

2. The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument. 
See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4. The RO should afford the veteran a 
comprehensive VA examination in order to 
fully assess the current nature and degree 
of severity of his service- connected 
disabilities. The veteran's complete 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination to facilitate a 
thorough, longitudinal review of the 
evidence, and the examiner(s) should 
indicate in the examination report that 
they have reviewed the claims folder. All 
indicated tests should be accomplished and 
all clinical findings should be reported 
in detail. The report of the 
examination(s) should include a detailed 
account of all manifestations of the 
disabilities found to be present, 
including the appropriate pathology. If 
additional examinations are warranted in 
order to fully assess the veteran's 
disabilities, those too should be ordered.

In addition, the examiner(s) should render 
an opinion as to the severity of each 
disability found and the impact each 
disability has, whether singularly or in 
combination, on the veteran's 
employability so that they may be rated. 
The examiner(s) should also generally 
address the extent of functional and 
industrial impairment from the veteran's 
identified disabilities (SFWS, MG XIV, 
right, and hands; frozen foot syndrome; 
ankylosis, right knee, and PTSD). See Gary 
v. Brown, 7 Vet. App. 229 (1994); Martin 
(Roy) v. Brown, 4 Vet. App. 136 (1993). If 
these matters cannot be determined without 
resort to mere conjecture, this should be 
commented upon by the examiner(s).

5. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. See Stegall 
v. West, 11 Vet. App. 268 (1998) 
(compliance of a Court or Board directive 
is neither optional nor discretionary). 
Where the remand orders of the Board or 
the Court are not complied with, an error 
exists as a matter of law for failure to 
ensure compliance. Specific attention is 
directed to the examination report. If the 
examination report does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action. 38 C.F.R. § 4.2 (2000) 
(if report does not contain sufficient 
detail, the rating board must return the 
report as inadequate for evaluation 
purposes).

6. Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claims for 
increased ratings.  In addition the RO 
should readjudicate the claim for TDIU 
pursuant to 38 C.F.R. § 4.16(a) (2000). If 
the RO finds that the veteran is 
unemployable by reason of his service- 
connected disabilities, but fails to meet 
the schedular requirements under 38 C.F.R. 
§ 4.16(a), the RO should submit the case 
to the Director, Compensation and Pension 
Service for extraschedular consideration 
pursuant to 38 C.F.R. § 4.16(b) (2000).

If the TDIU claim remains denied on both a 
schedular and an extraschedular basis, the 
RO must provide the veteran and his 
representative with an appropriate 
supplemental statement of the case and an 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures. No action is required 
of the veteran or his representative until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


